                      Case 4:20-cv-02469-KAW Document 6 Filed 06/19/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


             MARC COHODES, an individual                                 )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 4:20-cv-02469-KAW
                                                                         )
   UNITES STATES DEPARTMENT OF JUSTICE,                                  )
   FEDERAL BUREAU OF INVESTIGATION, and                                  )
    EXECUTIVE OFFICE FOR UNITED STATES                                   )
                ATTORNEYS                                                )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Executive Office for United States Attorneys
                                           United States Department of Justice
                                           950 Pennsylvania Avenue, NW, Room 2242
                                           Washington, DC 20530-0001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David Shapiro
                                           Fred Norton
                                           Matthew Turetzky
                                           THE NORTON LAW FIRM
                                           299 Third Street, Suite 106
                                           Oakland, CA 94607

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
